Citation Nr: 1325448	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  07-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period of the claim prior to May 12, 2011, and an initial disability rating in excess of 70 percent for the disability for the period from May 12, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 30 percent for PTSD, effective May 26, 2004. 

In February 2011, the Board remanded the case to the originating agency.  In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, DC, increased the rating to 70 percent, effective May 12, 2011.  This did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 

In a June 2001 rating decision, the RO granted entitlement to a TDIU, effective September 1, 2000.  It was noted that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The RO specifically found that the Veteran had not been able to work since undergoing a lumbar decompression and fusion in August 1999 and granted entitlement to a TDIU effective from the date that the Veteran's total evaluation due to convalescence ended.  However, in another rating decision issued just a few months later in September 2001, the RO granted entitlement to a 100 percent scheduler rating for the Veteran's service-connected postoperative degenerative disc disease with lumbosacral strain, effective August 6, 1999.  The RO appears to have severed any TDIU rating previously awarded at that time.  As will be discussed at length below, it was the past practice of VA to dismiss claims of TDIU as being moot after receipt of a 100 percent scheduler rating for a service-connected disability.  See generally VAOGCPREC 6-99.

Evidence of record during the current appeal period shows the Veteran's contentions that he believes he is unemployable due to his service-connected PTSD.  In his June 2006 notice of disagreement, the Veteran asserted that he was entitled to an "increase rating for PTSD (including IU)".  The Veteran also submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in June 2006.  In a November 2006 letter, the RO notified the Veteran that it would take "no action" on his claim for entitlement to a TDIU, as he was already in receipt of a combined 100 percent rating.  In his May 2007 substantive appeal, the Veteran again asserted that he was entitled to an "increase rating for PTSD (including IU)".  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2012).  Here, the Veteran is seeking entitlement to a TDIU as a component of his increased rating claim for PTSD. 

The Board recognizes that the Veteran is currently in receipt of a 100 percent disability rating for his service-connected lumbar spine disability as well as a combined 100 percent rating for all his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the VA General Counsel precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

In this case, the Veteran is seeking a separate award of TDIU based on his service-connected PTSD alone.  Based on the foregoing discussion and the Court's decision in Bradley, the Board finds that the issue of TDIU is properly raised by the record and has determined that further development is necessary prior to adjudicating the claims on appeal.

As an initial matter, on remand, the Veteran should be provided with a letter notifying him of the evidence and information necessary to substantiate a claim for entitlement to a TDIU and of the respective duties of the Veteran and VA in obtaining evidence..

The Board further finds the May 2011 VA examination report to be inadequate for adjudicative purposes, as the examiner simply stated that the Veteran was capable of maintaining employment and functioning at an adequate level based on his PTSD diagnosis without including any explanatory rationale.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, based on the Veteran's assertions of unemployability related to his service-connected PTSD, the lack of rationale accompanying the May 2011 VA examination report findings, and the evidence of record demonstrating that the Veteran is currently not working and has been unemployed for many years, an additional VA examination and opinion are necessary.

In addition, the claims file also reflects that the Veteran has received treatment for his service-connected PTSD at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  However, as the claims files and Virtual VA file only include treatment records dated up to February 2012 from the Fayetteville VAMC, all additional pertinent VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board finds that the increased rating claim must also be remanded as it is clearly inextricably intertwined with the matter of entitlement to a TDIU due to PTSD.  Development requested below should also yield evidence pertinent to the increased rating matter as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim for an increased rating for PTSD must be deferred until the required evidentiary development discussed above is completed. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with appropriate notice in response to the claim for entitlement to a TDIU due to PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records from the Fayetteville VAMC for the period from February 2012 to the present.

3.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine if the Veteran is unemployable due to his service-connected PTSD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is sufficient by itself to preclude the Veteran from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.
  
4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD for the period prior to May 12, 2011, entitlement to a disability rating in excess of 70 percent for PTSD for the period from May 12, 2011, and entitlement to a TDIU due to PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

